DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Request for Continued Examination filed on 06/14/2021.
Allowable Subject Matter
Claims 14-33 are allowed.
Regarding claim 14, Honi (US Pat 5248953) teaches (Fig. 3-8) an electrical protection component comprising: a short-circuiting device comprising: a surge arrester (overvoltage arrester 1) comprising electrodes (2-4); and a thermal short-circuiting device comprising a clip (one piece 6), a first section (7-8, 16) of which is snapped onto the surge arrester (1) and a second section (10, 11) of which comprises a short-circuiting link (9), wherein the short-circuiting link (9) of the clip (6) is spaced apart from at least one of the electrodes (2-4) by a fusible element (13), clamped between the surge arrester (1) and the short-circuiting link (9), wherein the short-circuiting link (9) is configured to electrically conductively connect two of the electrodes (2-4) to one another when the fusible element (13) melts.
However, Cho (US Pub 2014/0361070) teaches (fusible) element of having melting point of at least 300 degrees Celsius (Pg. 5, table 1 for various soldering of fuse elements, and wherein the fusible element comprises (lead free solder bead)  25-35% bismuth, 25-35% tin and 30-50% antimony (Para 44).
However, a search of prior art(s) failed to teach “wherein the clip is snapped onto the surge arrester in a region of one of the electrodes having a first width, and wherein the first section having a recess with a second width corresponding to the first width”.
	Claims 15-26 are depending from claim 14. 
Regarding claim 27, Honi (US Pat 5248953) teaches (Fig. 3-8) an electrical protection component comprising: a short-circuiting device comprising: a surge arrester (overvoltage arrester 1) comprising electrodes (2-4); and a thermal short-circuiting device comprising a clip (one piece 6), a first section of which (7-8, 16) is snapped onto the surge arrester (1) and a second section of which comprises a short-circuiting link (9), wherein the short-
However, Bobert et al. (US Pat 6445560) teaches the short-circuiting link of the clip (Fig. 1 and 6, 10 is the wide spread of 13 of link 12) that is clamped between the surge arrester (1) and the short-circuiting link (12).
However, Cho (US Pub 2014/0361070) teaches (fusible) element of having melting point of at least 300 degrees Celsius (Pg. 5, table 1 for various soldering of fuse elements), wherein the fusible element comprises (lead free solder bead)  25-35% bismuth, 25-35% tin and 30-50% antimony (Para 44).
However, a search of prior art(s) failed to teach “wherein the clip is snapped onto the surge arrester in a region of one of the electrodes having a first width, and wherein the first section having a recess with a second width corresponding to the first width”.
Regarding claim 28, Honi (US Pat 5248953) teaches (Fig. 3-8) an electrical protection component comprising: a short-circuiting device comprising: a surge arrester (overvoltage arrester 1) comprising electrodes (2-4); and a thermal short-circuiting device comprising a clip (one piece 6), a first section of which (7-8, 16) is snapped onto the surge arrester (1) and a second section (10, 11) of which comprises a short-circuiting link (9), wherein the short-circuiting link (9) of the clip (6) is spaced apart from at least one of the electrodes (2-4) by a fusible element (13), wherein the short-circuiting link (9) is configured to electrically conductively connect two of the electrodes (2-4) to one another when the fusible element (13) melts, and wherein the second section (10, 11) comprises a mount (Fig. 8) for the fusible element (13).
However, a search of prior art(s) failed to teach “wherein the clip is snapped onto the surge arrester in a region of one of the electrodes having a first width, and wherein the first section having a recess with a second width corresponding to the first width”.
Claims 29-30 are depending from claim 28.
Regarding claim 31, a search of prior art(s) failed to teach “wherein the clip is snapped onto the surge arrester in a region of one of the electrodes having a first width, and wherein the first section having a recess with a second width corresponding to the first width”.
Claim 32-33 are depending from claim 31. 
The following is an examiner’s statement of reasons for allowance: 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












	/THIENVU V TRAN/                                                         Supervisory Patent Examiner, Art Unit 2839